       Case 4:21-cv-02438 Document 1-1 Filed on 07/27/21 in TXSD Page 1 of 3
Case 5:21-cv-00255-EEF-MLH               Document 18 Filed 06/30/21 Page 1 of 3 PagelD #: 205




                                    UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF LOUISIANA
                                        SHREVEPORT DIVISION

  ASCENTIUM CAPITAL LLC,                               *    CIVIL ACTION NO. 5:21-cv-00255

                       Plaintiff,                      *    JUDGE ELIZABETH E. FOOTE

  v.                                                   *    MAGISTRATE MARK L. HORNSBY




  DIGITAL SIGN SOLUTIONS LLC and
  ARVIN WADDLES,



                        Defendants.




                                                JUDGMENT


            CONSIDERING the Motion for Default Judgment (the "Motion") [Doe. 17] filed by

 Plaintiff, Ascentium Capital LLC ("Ascentium") and the record in this matter, the Court finds as

 follows:

            1.         On February 1, 2021, Ascentium filed a Complaint against Digital Sign Solutions,

 LLC and Arvin Waddles ("Mr. Waddles," and collectively with DSS, "Defendants"). See Doc.

 No. 1.

            2.         The Complaint was properly served on Mr. Waddles individually and as agent for

 DSS on March 3, 2021 while he resided at 4600 Victory Drive, Apt 73, Marshall Texas, 75672.

 See Doc. Nos. 9 and 10.

            3.         Despite service of the Complaint, Defendants have failed to file and Answer or

 otherwise defend the Complaint.



 48I0-391 I -4736v I
     Case 4:21-cv-02438 Document 1-1 Filed on 07/27/21 in TXSD Page 2 of 3
Case 5:21-cv-00255-EEF-MLH           Document 18 Filed 06/30/21 Page 2 of 3 PagelD #: 206




        4.      On March 19, 2021, Ascentium filed an Amended Complaint and properly served

 the Amended Complaint on Defendants by mailing it to 4600 Victory Drive, Apt 73, Marshall

 Texas, 75672. See Doc. No. 12.

        5.      Defendants have failed to file and Answer or otherwise defend the Amended

 Complaint.

        6.      Ascentium's claim for damages under Counts Count I (fraud), Count II

(conversion), and Count V (detrimental reliance) of the Amended Complaint are liquidated in

 amount.

        Based upon the forgoing and all other matters of record,

        IT IS HEREBY ORDERED,ADJUDGED,AND DECREED that Ascentium shall have

 and recover judgment against the Defendants as set forth herein;

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that the

 Defendants are liable, in solido, to Ascentium for the sum FIVE HUNDRED AND TWENTY-

 FIVE THOUSAND, THREE-HUNDRED AND NINE DOLLARS AND FIFTY CENTS

($525,309.50);

        IT IS FURTHER ORDERED ADJUDGED AND DECREED that the Defendants are

 liable, in solido, for all prejudgment interest, calculated at the legal rate and accruing on the

 principal amount of this Judgment ($525,309.50) from February 1, 2021 through entry of

 Judgment herein;

        IT IS FURTHER ORDERED ADJUDGED AND DECREED that Defendants are

 liable, in solido, for postjudgment interest, calculated at the legal rate and accruing on the principal

 amount of this Judgment($525,309.50) until paid in full.




                                                    2
       Case 4:21-cv-02438 Document 1-1 Filed on 07/27/21 in TXSD Page 3 of 3
Case 5:21-cv-00255-EEF-MLH Document 18 Filed 06/30/21 Page 3 of 3 Pagel D #: 207




          Shreveport, Louisiana, this   30th     day of June 2021.




                                               FOR THE CLERK OF COURT,
ATTEST:      A TRUE COPY
                                               TONY R. MOORE
DATE            '?/a0(32.
          TONY ft MOORE, CLERK

BY                                      O
     Deout Clerk, h. Oiscrict Court
     Western District 01 Louisiana




                                                3
